MEMORANDUM **
Vanuza Terezinha Silvano, a native and citizen of Brazil, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and deny in part and dismiss in part the petition for review.
The BIA did not abuse its discretion when it denied reconsideration because Silvano’s motion did not specify errors of law or fact in the BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1).
We lack jurisdiction to review the BIA’s May 15, 2006 order denying Silvano’s motion to reopen because she failed to petition the court for timely review of that decision. See Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
Silvano’s contention that she was denied due process because, she was ordered removed in absentia lacks merit. See Singh-Bhathal v. INS, 170 F.3d 943, 946-47 (9th Cir.1999).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.